TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 13, 2015



                                       NO. 03-12-00543-CV


                                      Saung Park, Appellant

                                                  v.

             Escalera Ranch Owners Association, Inc., Daniel Bezuidenhout,
      Laura Bezuidenhout, and Associa Alliance Association Management, Appellees




      APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
        REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on May 18, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the case

to the trial court for further proceedings consistent with the Court’s opinion. The appellees shall

pay all costs relating to this appeal, both in this Court and the court below.